IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-40138
                           Summary Calendar



DARRYL G. DAVIS,

                                          Plaintiff-Appellant,

versus

EDWARD L. PURVIS ET AL.,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:96-CV-1106
                       - - - - - - - - - -
                         October 8, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Darryl G. Davis, Texas prisoner #691115, appeals from the

dismissal of his civil rights action.    Davis moves for

appointment of counsel; his appointment-of-counsel motion is

DENIED.

     Davis asserts that he exhausted prison administrative

remedies; that the magistrate judge erroneously analyzed his

claims arising from the May 15, 1996, use of force against him;

that prison medical personnel were deliberately indifferent to

his medical needs; that the penalties he received following the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40138
                                 -2-

disciplinary hearing arising from the May 15 incident constituted

punishment; that evidence at a disciplinary hearing arising from

a November 3, 1996, incident involving the seizure of handcuffs

from a prison guard was not credible; that the magistrate judge

and the district court committed numerous procedural errors; and

that the magistrate judge erred by denying his request for

appointment of counsel to represent him.     Davis’s contentions are

unavailing.

     We have reviewed the record and Davis’s brief and we have

found no meritorious issues regarding Davis’s exhaustion,

excessive-force, medical-care, or disciplinary-hearing

contentions.   Accordingly, we dismiss the appeal for essentially

the reasons relied upon by the district court.     Davis v. Purvis,

No. 6:96-CV-1106 (E.D. Tex. Jan. 13, 1998).    Davis has failed to

show any errors regarding the procedures followed by the district

court in conjunction with the hearing pursuant to Spears v.

McCotter, 766 F.2d 179 (5th Cir. 1985), and he has failed to

brief various contentions regarding Spears procedures, a

conspiracy between the magistrate judge and prison officials, and

his contention that the district court should have appointed

counsel to represent him.   We do not consider those contentions.

Andrews v. Collins, 21 F.3d 612, 632 (5th Cir. 1994).

     Davis’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Davis’s

appeal therefore is dismissed as frivolous.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.